          Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 1 of 6

[All counsel listed on signature page]




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA


 IN RE KONINKLIJKE PHILIPS                       Case No. 4:18-cv-1885-HSG-EDL
 PATENT LITIGATION
                                                 JURY TRIAL DEMANDED

                                                 STIPULATED REQUEST FOR LIMITED
                                                 EXTENSION OF EXPERT DISCOVERY,
                                                 AND PROPOSED ORDER

                                                 Judge: Hon. Haywood S. Gilliam, Jr.
          Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 2 of 6

        Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (“Philips”), and Defendants

ASUSTek Computer, Inc. and ASUS Computer International (“ASUS”), HTC Corporation and HTC

America, Inc. (“HTC”), and Microsoft Corporation and Microsoft Mobile, Inc. (“Microsoft”) (collectively

“Defendants”), respectfully file this stipulated request for a limited extension of the expert discovery in

this action, for the purpose of taking expert discovery related to Philips settlement with Acer America

Corporation (“Acer”).

        WHEREAS, expert discovery in these actions closed on August 2, 2019;

        WHEREAS, on July 30, 2019, the Court granted Defendants HTC and Microsoft’s motion to

reopen fact discovery for the limited purpose of issuing a subpoena on Acer America Corporation

(“Acer”) to obtain sales data for products that Philips accused of infringing the patents in suit (Docket No.

692);

        WHEREAS, Defendants have served a subpoena on Acer for the sales data, and Acer has agreed to

produce such sales data;

        WHEREAS, Philips and Defendants have agreed to certain limitations and deadlines related to the

exchange of supplemental expert discovery related to the Acer settlement agreement;

        WHEREAS, the deadline for dispositive and Daubert motions is August 29, 2019, and the hearing

date for any such motions is set for November 14, 2019;

        WHEREAS, the parties are able to meet the August 29, 2019, deadline for filing dispositive and

Daubert motions relating to issues other than the outstanding Acer subpoena and exchange of

supplemental expert discovery related to the Acer settlement agreement;

        WHEREAS, the parties are unable to determine, prior to the exchange of supplemental expert

discovery, the extent to which the supplemental expert discovery will raise additional Daubert issues;

        WHEREAS, under Civ. L.R. 6-2(a)(3), and consistent with the Court’s July 30, 2019 Order

(Docket No. 692), the parties confirm that this requested extension of the expert discovery deadline will

not impact any other deadlines in these cases;

        WHEREAS, under Civ. L.R. 6-2(a)(2), the parties report that the parties have made and the Court

has approved four previous stipulations seeking to modify the schedule in these cases: two granting

Philips’ unopposed request for an additional week of time to file reply briefs supporting its motion to

                               STIPULATED REQUEST TO EXTEND EXPERT DISCOVERY
                                                      1
          Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 3 of 6

partially consolidate these matters (Docket Nos. 464, 465); one granting the parties’ stipulated request for

an extension of the fact discovery deadline for discovery related to a confidential agreement (Docket No.

594); one granting the parties’ stipulated request for modification of the expert discovery and dispositive

and Daubert motion deadlines in view of the Court’s order related to Philips’ motion for leave to amend

its infringement contentions (Docket No. 631);

       WHEREAS, the parties also sought additional extensions of time from the District of Delaware

before transfer of these actions to this Court, but have not reported those here because they do not believe

Civ. L.R. 6-2(a)(2) calls for them;

       NOW, THEREFORE, the parties hereby stipulate to the following limitations and deadlines related

to the exchange of supplemental expert discovery related to the Acer settlement agreement, and request

entry of them by the Court:

              Within 14 days of the later of Acer’s production of the sales data, or either the occurrence

               of any related deposition of any Acer witness or the service of any declaration that has been

               agreed to by the parties in lieu of any such deposition, Philips may serve a supplemental

               expert report limited to opinions regarding the Acer settlement;

              Within 14 days of Philips’ service of its supplemental expert report or after Philips notifies

               Defendants that Philips will not be serving a supplemental report, Defendants may serve a

               supplemental expert report limited to opinions regarding the Acer settlement;

              Within 14 days of Defendants’ service of their supplemental expert reports, each party may

               take up to a one-hour deposition of each expert that served a supplemental report on them

               (e.g., HTC, Microsoft, and ASUS each receive one hour with Philips’ damages expert, and

               Philips receives one hour with each of HTC’s, Microsoft’s, and ASUS’s damages experts),

               with each deposition limited to topics addressed in the parties’ supplemental reports; and

              Should any party wish to file any further Daubert motion to address the above Acer

               supplemental expert discovery, the parties will meet and confer in good faith to stipulate to

               an agreed schedule for filing and briefing such supplemental Daubert motions which

               allows the present November 14, 2019 motion hearing date to remain unchanged.



                               STIPULATED REQUEST TO EXTEND EXPERT DISCOVERY
                                                      2
          Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 4 of 6

       IT IS SO STIPULATED.

Date: August 5, 2019                                        Respectfully submitted,


                                                           /s/ Michael P. Sandonato________
Chris Holland (Bar No. 164053)                             Michael Sandonato (pro hac vice)
Lori L. Holland (Bar No. 202309)                           John Carlin (pro hac vice)
HOLLAND LAW LLP                                            Christopher Gerson (pro hac vice)
220 Montgomery Street, Suite 800                           Natalie Lieber (pro hac vice)
San Francisco, California, 94104                           Jonathan M. Sharret (pro hac vice)
+1 (415) 200-4980                                          Daniel Apgar (pro hac vice)
+1 (415) 200-4989 facsimile                                Sean M. McCarthy (pro hac vice)
cholland@hollandlawllp.com                                 Robert Pickens (pro hac vice)
                                                           Caitlyn Bingaman (pro hac vice)
                                                           Joyce Nadipuram (pro hac vice)
                                                           VENABLE LLP
                                                           1290 Avenue of the Americas
                                                           New York, New York, 10104
                                                           +1 (212) 218-2100
                                                           +1 (212) 218-2200 facsimile
                                                           philipsprosecutionbar@venable.com
Attorneys for Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation




                                                            /s/ Michael J. Newton____________
Bruce Genderson (pro hac vice)                              Michael J. Newton (Bar No. 156225)
Kevin Hardy (pro hac vice)                                  Sang (Michael) Lee (pro hac vice)
Aaron Maurer (pro hac vice)                                 ALSTON & BIRD LLP
David Krinsky (pro hac vice)                                2200 Ross Avenue, Suite 2300
Andrew Trask (pro hac vice)                                 Dallas, Texas, 75201
Kyle Thomason (pro hac vice)                                +1 (214) 922-3400
Christopher A. Suarez (pro hac vice)                        +1 (214) 922-3899 facsimile
WILLIAMS & CONNOLLY LLP                                     asus-philips@alston.com
725 Twelfth Street, N.W.
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com

Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International


                                                            /s/ Ryan McBrayer______________
John Schnurer (Bar No. 185725)                              Ryan McBrayer (pro hac vice)
Kevin Patariu (Bar No. 256755)                              Jonathan Putman (pro hac vice)
                              STIPULATED REQUEST TO EXTEND EXPERT DISCOVERY
                                                     3
          Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 5 of 6

Ryan Hawkins (Bar No. 256146)                             Antoine McNamara (Bar No. 261980)
Louise Lu (Bar No. 256146)                                Stevan Stark (pro hac vice to be filed)
Vinay Sathe (Bar No. 256146)                              PERKINS COIE LLP
PERKINS COIE LLP                                          1201 Third Avenue, Suite 4900
11988 El Camino Real, Suite 350                           Seattle, Washington, 98101
San Diego, California, 92130                              +1 (206) 359-8000
+1 (858) 720-5700                                         +1 (206) 359-9000 facsimile
+1 (858) 720-5799 facsimile
htc-philipsperkinsservice@perkinscoie.com

Attorneys for Defendants HTC Corp. and HTC America, Inc.


/s/ Christina McCullough__________
Christina McCullough (Bar No. 245944)                     Tiffany P. Cunningham (pro hac vice)
Theresa H. Nguyen (Bar No. 284581)                        PERKINS COIE LLP
PERKINS COIE LLP                                          131 South Dearborn, Suite 1700
1201 Third Avenue, Suite 4900                             Chicago, Illinois, 60603
Seattle, Washington, 98101                                +1 (312) 324-8400
+1 (206) 359-8000                                         +1 (312) 324-9400 facsimile
+1 (206) 359-9000 facsimile                               msft-philipsteam@perkinscoie.com

Chad Campbell (Bar No. 258723)                            Patrick McKeever
PERKINS COIE LLP                                          PERKINS COIE LLP
2901 North Central Avenue, Suite 2000                     11452 El Camino Real, Suite 300
Phoenix, Arizona, 85012                                   San Diego, California, 92130-2080
+1 (602) 351-8000                                         +1 (858) 720-5722
+1 (602) 648-7000 facsimile                               +1 (858) 720-5822 facsimile

Attorneys for Intervenor-Plaintiffs/Counterclaim Defendants Microsoft Corp. and Microsoft Mobile, Inc.



PURSUANT TO STIPULATION, IT IS SO ORDERED.


Date: ____________________________          ________________________________
                                            HON. HAYWOOD S. GILLIAM, JR.
                                            United States District Judge




                             STIPULATED REQUEST TO EXTEND EXPERT DISCOVERY
                                                    4
         Case 4:18-cv-01885-HSG Document 698 Filed 08/05/19 Page 6 of 6


                          ATTESTATION UNDER CIVIL L.R. 5-1(i)(3)
      The signing counsel above have authorized me to execute this document on their behalf.

Date: August 5, 2019                      /s/ Theresa H. Nguyen__________________
                                          Theresa H. Nguyen




                            STIPULATED REQUEST TO EXTEND EXPERT DISCOVERY
                                                   5
